United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1560
                                   ___________

Ceolia Witt,                           *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri
World Travel Partners I, LLC; BTIA     *
Americas, Inc. and Affiliated and      *    [UNPUBLISHED]
Related Entities,                      *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: January 6, 2004

                                  Filed: January 22, 2004
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Ceolia Witt appeals from the final judgment entered in the District Court1 for
the Western District of Missouri following the district court’s partial adverse grant
of summary judgment, and the court’s subsequent judgment for defendants after a
bench trial, in Witt’s employment discrimination suit against her former employer.


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
For reversal, Witt notes that she lacks counsel and argues that she should receive
severance pay. For the reasons discussed below, we affirm.

       Although we decline appellees’ invitation to dismiss this appeal based on
Witt’s noncompliance with Fed. R. App. P. 28(a), we address only the matters raised
in Witt’s brief. See Jasperson v. Purolator Courier Corp., 765 F.2d 736, 740 (8th Cir.
1985) (failure to raise or discuss issue in brief is deemed abandonment of issue).
According to the deposition testimony in the record, Witt declined severance pay and
we are unable to discern without a trial transcript what additional evidence, if any,
was adduced at trial as to severance pay or the lack of it. See Schmid v. United Bhd.
of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam) (appellant’s failure to
provide complete transcript makes it impossible to review evidence presented at trial),
cert. denied, 484 U.S. 1071 (1988). Based on our review of the limited record before
us, we conclude that Witt’s receipt of severance pay is not material to the issues that
were raised by Witt and decided by the district court.

      Further, Witt’s lack of counsel is not a basis for reversal.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-